DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of claims 2, 11, and 16 is the inclusion of limitation(s) “based on one or more of data segment size information and data segment utilization frequency information, determining a first subset of the data segment references in the first reference table to transmit for inclusion in a second reference table accessible by a first client computing system of the plurality of client computing systems, the first subset including a reference to the first data segment; transmitting the first subset for inclusion in the second reference table accessible by the first client computing system of the plurality of client computing systems; based on one or more of data segment size information and data segment utilization frequency information, determining a second subset of the data segment references in the first reference table to transmit for inclusion in a third reference table accessible by a second client computing system of the plurality of client computing systems, the second subset different than the first subset; and transmitting the second subset for inclusion in the third reference table accessible by the second client computing system of the plurality of client computing systems”, which are not found in the cited prior art.  The closest possible prior art in this case is Stringham (US 7,814,149 B1), which teaches Methods and systems that use a client locality table when performing client-side data deduplication are disclosed.  One method involves searching one or more client locality tables for the signature of a data unit (e.g., a portion of a volume or file).  The client locality tables include signatures of data units stored in a deduplicated data store.  If the signature is not found in the client locality tables, the signature is sent from a deduplication client to a deduplication server and added to one of the client locality tables.  If instead the signature is found in the client locality tables, sending of the new signature to the deduplication server is inhibited.
Claims 3-10, 12-15, and 17-21 depend from claims 2, 11, and 16 and are allowable for the same reasons as set forth above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED M BIBBEE whose telephone number is (571)270-1054. The examiner can normally be reached Monday-Thursday 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APU MOFIZ can be reached on 5712724080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JARED M BIBBEE/Primary Examiner, Art Unit 2161